Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This allowance office is a response to the papers filed on 01/23/2020.
Claims 1-6 are pending.

Allowable Subject Matter
		Claim 1 is allowed over prior art of record, respectively.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1, the combination of the prior arts fail to disclose:

“wherein the first die comprises a plurality of sub-regions of the first die based on the determined temperature profile; and simulating operation of a circuit in a second die of the 3DIC based on the determined temperature profile and a corresponding sub-region of the plurality of sub-regions”.

Regarding claim 9, the combination of the prior arts fail to disclose:
wherein the first load current terminal (C) of the first semiconductor switch (TI) is connected to the first intermediate circuit conductor (8) in an electrically conductive manner via the discharge resistor (Re), and the second load current terminal (E) of the first semiconductor switch (T1) is connected to the second intermediate circuit conductor (9) in an electrically conductive manner; wherein the actuation device (10) is designed, on the control terminal (G) of the first semiconductor switch (Ti), to generate an actuating voltage (Ua), in accordance with a control signal (S), for the closing and opening of the first semiconductor switch (TI); and a capacitor discharge monitoring device (7), which is designed to monitor an electric monitoring voltage (Ug) which is present between the first load current terminal (C) of the first semiconductor switch (T1) and the second intermediate circuit conductor (9) and, in the event that the monitoring voltage (Ug) is lower than a monitoring voltage limiting value (Ugl), to generate a capacitor discharge signal (ES)”


Claims 2-6 also allowed as being directly or indirectly dependent of the allowed independent base claim.

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851